UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-147835 PrismOne Group, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8768424 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 146 W. Plant Street, Suite 300, Winter Garden, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number:321-292-1000 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X]No [] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $340,000.12 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.22,731,503 as of April 15, 2011. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 8. Financial Statements and Supplementary Data 13 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 14 Item 9A(T). Controls and Procedures 14 Item 9B. Other Information 16 PART III Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions, and Director Independence 25 Item 14. Principal Accountant Fees and Services 25 PART IV Item 15. Exhibits, Financial Statement Schedules 26 2 Table of Contents PART I Item 1.Business Company Overview PrismOne Group, Inc., a Nevada corporation, is in the business of developing ideas into practical solutions that incorporate non-traditionalprocess review and technology, and driven by the ambition to make our clients lifestyle and workscape easier by applying non-traditional thinking to real world challenges. Over the past five years, we have taken that approach and developed relevant solutions that address the current challenges in the market.We address the challenge, conceptualize a solution, develop a prototype, and operate the solution to gain real-world insight and feedback prior to marketing to potential clients. Core to any solution is the focus to enable and support our client’s business sustainability efforts to enhance overall operational efficiencies and corporate social responsibility initiatives by deploying technologies and processes to reduce their environmental and energy impact via verifiable and documented means. We currently provide consulting, design, procurement, installation, integration, support and management services related to our Solutions & Services, and are continually refining our Service offerings through research and assessments. The Company has two office locations in Central Florida. Our principal executive offices are located at 146 W. Plant Street, Suite 300, Winter Garden, Florida 34787. Our Solutions and Services PrismOne Quartz Our first solution, rebranded as PrismOne Quartz, is a managed technology service targeted to vertical market clients with either a high number of employees, multi-locations, or growth challenges. PrismOne Quartz is comprised of three major components – QuartzCore, QuartzLink, & QuartzServices. QuartzCore includes all the pieces of PrismOne technology and infrastructure needed for your application, specified to work together and configured for optimal performance. QuartzLink is the API that enables efficient integration between QuartzCore components. This technology enables clients to maximize efficiencies and return from their investment. QuartzServices are the services developed by PrismOne and marketing to small businesses to utilize and enjoy the capabilities enterprise clients have at small business prices. PrismOne utilizes Quartz to provide and manage communications, multimedia and other network systems for businesses, buildings, and communities.For businesses, PrismOne Quartz addresses the complexities and frustrations of selecting and managing business operations infrastructure. Quartz was designed to enable business with aspirations to expand or wary of the uncertainties that lay ahead to secure flexibility and be ready for the realities of fickle business economics. Quartz delivers an integrated enterprise class equipment and software to deliver a flexible commercial quality Business Infrastructure platform that includes VoIP communications, Network Infrastructure, Remote location VPN and integration. For buildings and communities, we work with builders and architects to include wiring for networking and automation in buildings as they are constructed. We obtain from suppliers, and provide to our customers, networking equipment and hardware to enable efficient use and management of computer networks, building controls, telephony, and even manufacturing or other industrial equipment as required by our customers. We integrate all of the systems together, so that businesses or building managers may easily and efficiently consolidate and manage their network infrastructure, communications, multimedia, security, operations, and environment needs. Thus, we seek to eliminate the difficulty and frustration of trying to operate numerous, separate systems from a variety of service providers, as well as provide the convenience of remotely monitoring and controlling a variety of systems. We currently provide consulting, design, procurement, installation, integration, support, and management services related to our Products, and we are continually refining our Product offerings through research and assessments. 3 Table of Contents QuartzPRISM (Presence Response and Integrated Systems Management) was announced and began development as a concept to create a integrated controller to locally run Quartz functionality and to provide additional presence sensing features that would manage a location via rule sets and preferences dynamically applied via artificial intelligence (AI) algorithms. QuartzPRISM has been put on indefinite hold due to the impact of the financial markets on housing and construction industry. We currently offer PrismOne QuartzServices in the following areas: Computer Networking We currently install and configure LANs, VPNs, Intranets, and Extranets to interconnect computers and other network-capable equipment for businesses, office buildings, and industrial facilities. This includes installing network servers, providing access to the internet, and providing management software to allow for network oversight and control both locally and remotely. The networks are the backbone of the other Products and Services we provide. By interconnecting all of the computer, communications, multimedia, security, HVAC, industrial, and other devices, we allow control of all these systems and devices through our management software, which can be accessed either locally or remotely through the internet, cell phones, or PDAs. Communications We offer Voice-over-Internet protocol (VoIP), a protocol optimized for the transmission of voice through the Internet or other packet-switched networks. VoIP is often used abstractly to refer to the actual transmission of voice (rather than the protocol implementing it). This latter concept is also referred to as IP telephony, Internet telephony, voice over broadband, broadband telephony, and broadband phones. Using a single network to carry voice and data is cost-efficient, especially where users have underused network capacity that can carry VoIP at no additional cost. VoIP-to-VoIP phone calls are sometimes free, while VoIP calls connecting to public switched telephone networks (VoIP-to-PSTN) may have a cost that is borne by the VoIP user. Voice-over-IP systems carry telephony signals as digital audio, typically reduced in data size through speech data compression techniques, encapsulated in a data-packet stream over IP. We also offer On-Demand Provisioning to our clients. Through this unique service, clients have access to as many telephone lines as they need at any given time, rather than having a set number of lines. This eliminates concerns that incoming calls might be missed if all of a company’s lines are in use. Similarly, with On-Demand Provisioning, sales personnel and other employees never need to wait until a line is available to place an outgoing call because the number of lines available expands as demand expands and contracts as demand falls. Clients are then billed for their telecommunication usage on a monthly basis, based upon the average number of lines they use during the month. Multimedia Conference rooms or presentation rooms are pre-wired by us for Surround Sound and any other multimedia accessories. Proper wiring infrastructure brings the highest quality digital television signals to every room.Early in the design process, we work directly with the architect to design spaces that are ideal for multimedia presentations, video conferences, and other events. 4 Table of Contents Competition for Quartz We compete with a number of established companies that provide networking and communications solutions to business owners as well as those that sell and install Building Automation Systems. Companies who now specialize in residential systems also provide products and equipment to businesses, or could easily enter this market should they desire to do so. These companies enjoy brand recognition which exceeds that of our brand name. We compete with companies that have significantly greater financial, distribution, advertising, and marketing resources than we do. We compete primarily on the basis of quality, brand name recognition, and price. We believe that our success will depend upon our ability to remain competitive in our product areas. The failure to compete successfully in the future could result in a material deterioration of customer loyalty and our image and could have a material adverse effect on our business. PrismOne EMERALD PrismOne EMERALD (Enhanced Material Management and Electronic Reporting with Auditable Life-cycle Documentation), is a web-based Environmental Management System that tracks and certifies the volume of waste stream that is diverted from landfill for select clients. The project was conceptualized and developed as a reaction to observing the lack of reporting and verification process of a large global entertainment company’s sustainability efforts. To gain necessary insight and real-world feedback, PrismOne beta tested EMERALD during the fourth quarter 2010 and compiled a network of waste processors, recycling centers, charities, waste-to-energy facilities, and composters, transportation and logistics companies to provide a comprehensive waste diversion eco-system that strives to reduce waste to landfill and secure zero waste certification for our clients. During the course of 2011, PrismOne will continue to develop and enhance EMERALD to incorporate client beta comments as well as address local municipal, State and Federal suggestions and mandates. Additionally PrismOne will engage with other current and potential clients to introduce them to EMERALD. Our expectations are for the gradual increase in quantity managed by EMERALD which has seen a 100% increase month over month. EMERALD will integrate with other offerings from PrismOne currently under development that will provide total asset life-cycle tracking and management from acquisition to eventual disposition. Competition for EMERALD The PrismOne EMERALD platform is designed to work with and integrate into the existing market place that includes a number of established companies that provide sustainability consulting and diversion services to business, building owners, and municipalities. Companies who now specialize in waste management industry could easily enter this market should they desire to do so or partner with PrismOne to enhance their services. These companies enjoy brand recognition which exceeds that of our brand name. We compete with companies that have significantly greater financial, distribution, advertising, and marketing resources than we do. We compete primarily on the basis of quality, value recognition, and price. We believe that our success will depend upon our ability to remain competitive in our product areas. The failure to compete successfully in the future could result in a material deterioration of customer loyalty and our image and could have a material adverse effect on our business. 5 Table of Contents Intellectual Property We will apply for patent protection and/or copyright protection in the United States.We intend to undertake the process to trademark our logo, name, and other branding assets. We intend to aggressively assert our rights under trade secret, unfair competition, trademark and copyright laws to protect our intellectual property, including product design, proprietary manufacturing processes and technologies, product research and concepts and recognized trademarks. These rights are protected through the acquisition of patents and trademark registrations, the maintenance of trade secrets, the development of trade dress, and, where appropriate, litigation against those who are, in our opinion, infringing these rights. While there can be no assurance that registered trademarks will protect our proprietary information, we intend to assert our intellectual property rights against any infringer. Although any assertion of our rights can result in a substantial cost to, and diversion of effort by, our company, management believes that the protection of our intellectual property rights is a key component of our operating strategy. Regulatory Matters We are unaware of and do not anticipate having to expend significant resources to comply with any governmental regulations of our industry. We are subject to the laws and regulations of those jurisdictions in which we plan to sell our product, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. Aside from standard local and national building codes, the computer networking and building automation industries are not generally subject to special regulatory and/or supervisory requirements. Employees In addition to our officers and directors, we currently have a total of 4 employees, all of which are full time.We also engage various non-employee consultants from time to time as needed.Our President oversees all administration and business development. Item 1A.Risk Factors. A smaller reporting company is not required to provide the information required by this Item. Item 2.Properties Our principal executive offices are located at 146 West Plant Street, Suite 300, Winter Garden, FL 34787. We occupy approximately 3,290 square feet of space at this location. All lease costs except for monthly utilities and all other miscellaneous costs are included in the Management Agreement with Burshan LLC for this location. In addition, we occupy approximately 1,800 square feet of space and business equipment at 2295 South Hiawassee Rd., Suite 418, Orlando, FL, 32835. All lease costs except for monthly utilities and all other miscellaneous costs are included in the location’s Management Agreement with Burshan LLC for this location. Item 3.Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. 6 Table of Contents PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently eligible to be quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA, under the symbol “PMOZ.OB.” The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending December 31, 2010 Quarter Ended High $ Low $ December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 Fiscal Year Ending December 31, 2009 Quarter Ended High $ Low $ December 31, 2009 September 30, 2009 June 30, 2009 N/A N/A March 31, 2009 N/A N/A 7 Table of Contents Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Outstanding Options, Warrants or Convertible Debt As of December 31, 2010 we did not have any outstanding options, warrants or convertible debt. Holders of Our Common Stock As of December 31, 2010, we had 381 shareholders of record, with additional shareholders holding their shares in street name. 8 Table of Contents Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We did not declare any dividends on common stock in the fiscal years ended December 31, 2010 and 2009, and we do not plan to declare any dividends on common stock in the foreseeable future. During the fiscal years ended December 31, 2010 and 2009, we accrued dividends on our Series A Preferred Stock in the amount of $54,800 and $30,000 respectively.Pursuant to the Certificate of Designation governing our Series A Preferred Stock, dividends accrue annually at the rate of 6.5% of the stated value of the stock, which is $10 per share.Dividends on Series A Preferred Stock are capped at 1% of our gross revenues in the relevant year, but may not be less than 2% of the stated value of the stock.The dividends accrued on Series A Preferred Stock during the year ended December 31, 2010 represent the minimum dividend (i.e., 2% of stated value) allowed by the Certificate of Designation. Securities Authorized for Issuance under Equity Compensation Plans As of April 15, 2011, we did not have any equity compensation plans. Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders 0 0 0 Total 0 0 0 9 Table of Contents Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements.” These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Plan of Operation in the Next Twelve Months Sales and Distribution Strategy In 2011, PrismOne will roll out the beta of EMERALD (Enhanced Material Management and Electronic Reporting with Auditable Life-cycle Documentation), a web based Environmental Management System that tracks and certifies the volume of waste stream that is diverted from landfill to select clients. During the course of 2011, PrismOne will continue to develop and enhance EMERALD to incorporate client beta comments as well as address local municipal, State and Federal suggestions. Additionally PrismOne will engage with other current and potential clients to introduce them to EMERALD. Our expectations are for the gradual increase in quantity managed by EMERALD which has seen a 100% increase month over month. EMERALD will integrated with other offerings from PrismOne currently under development. With the evident weakness in the residential housing market, our initial goal for deployment of PRISM (Presence Response and Integrated Systems Management) has been put on hold pending improvement in economic outlook for that industry. In order to achieve our goal, we intend to increase awareness of our Products and Services with potential customers, who we anticipate will be business owners, building managers, and community managers, and to actively partner with or acquire technologies or companies that enhance our product offering. Currently, beyond the web presence of www.prismone.com, we do not actively market our products or services but have relied on a word-of-mouth process to attract clients. While this has been successful, we believe that a much greater growth can be realized with the introduction of a coordinated marketing campaign. We intend to do this by engaging in the following: · Attending national and regional networking, communications, and building technology events and conferences that incorporate sustainability and a “green” focus. There are events and conferences managed by regional and central institutions and organizations to promote products and services related to the sustainability within various vertical markets and include computer networking, communications, and building technology industries. We plan to attend a number of events attended by merchants and representatives in these industries in order to further expose our product. These events will include trade meetings, promotional events, seminars, and conferences. · Developing direct marketing programs. In addition to attending the foregoing conferences and seminars, we intend to market directly to business owners, building managers, community managers, local, regional and state governments. Our marketing will include conducting seminars and the use of online and traditional advertising media such as newspapers and trade publications. · Promoting to the public through internet-based and traditional media advertising. We intend to use Internet-based and social media to promote our product directly to the public to raise public awareness of our Products and Services. A priority for marketing will be to enhance our current client facing web presence, www.prismone.com and to further engage the public via Facebook page for PrismOne. We do not currently employ any sales personnel. In the short term, we intend continue to use the services of our management to sell our Product. As we expand our business operations, however, we plan to employ sales representatives to promote and sell our products and services to potential customers nationally and internationally. These sales representatives will be responsible for soliciting, selecting and securing accounts within a particular regional territory. We expect to pay such sales representatives on a commission basis. In addition, we may pay each sales representative a base salary. We expect to provide service and support to our sales representatives, including advertising and sales materials. 10 Table of Contents Research and Development If we can generate sufficient working capital, we plan to continually enhance existing solutions and develop new solutions and services utilizing our existing technology and we plan to bring new products to market as they become available throughout 2011. New solutions and services in Business Infrastructure and Waste Diversion will be built upon the core Quartz and Emerald platforms respectively now in place. We believe that our next generation platform offers more functionality and covers more of the market place that our research shows is there. There can be no assurance that we will have sufficient working capital to undertake these activities. Sales Personnel We do not currently employ any sales personnel. In the short term, we intend continue to use the services of our management to sell our Product. As we expand our business operations, however, we plan to employ sales representatives to promote and sell our products and services to potential customers nationally and internationally. Results of Operations for the Years Ended December 31, 2010 and December 31, 2009 Income. We recorded $606,789 in total revenues from operations for the year ended December 31, 2010. Our cost of goods sold for the year ended December 31, 2010 was $224,442, resulting in gross profit of $382,347 for 2010.By comparison, we recorded $1,365,061 in revenues for the year ended December 31, 2009.Our cost of goods sold for the year ended December 31, 2009 were $437,286, resulting in gross profit of $927,775 for 2009. The decrease in Income is directly attributable to the loss of one of its major customers in early October 2009 as a result of the customer no longer requiring the Company’s services. The customer accounted for approximately $620,143 and approximately 45% of total revenues for the year ended December 31, 2009. Consequently the twelve month period ended December 31, 2010 does not include revenue from this customer or any period thereafter. Additionally, the global credit decline and the significant impact in residential housing construction, sales and the ripple affect on other clients that rely on that industry adversely impacted our income. Operating and Other Expenses.Operating expenses were $1,006,540 for the year ended December 31, 2010, compared to $1,453,253 for the year ended December 31, 2009. The largest components of expense items for each of the last two fiscal years were general and administrative expenses, payroll, and management fees. The reduction in Operating Expenses is due to reduction in staff following the loss of the major client as discussed above and reduction in management fees paid to a related party. We experienced net other expense in the amount of $230,684 for the year ended December 31, 2010, compared to net other income of $31,065 for the fiscal year ended December 31, 2009.During the year ended December 31, 2010, the net other expense was largely the result of interest expense and realized loss on investment.During the year ended December 31, 2009 the other income was largely the result of a gain on settlement. Net Loss.We recorded a comprehensive net loss of $854,877 for the year ended December 31, 2010, compared to a net loss of $494,413 for the year ended December 31, 2009. 11 Table of Contents Liquidity and Capital Resources At December 31, 2010, we had $21,590 in current assets and $666,563 in current liabilities, resulting in a working capital deficit of $644,973.Our current assets consisted of $23 in cash and $19,567 in accounts receivable.Our current liabilities consisted of accounts payable and accrued expenses in the amount of $327,816, accrued preferred dividends owed to a related party of $84,800, current portion of capital leases of $30,705 and bank overdrafts of $4,275. At present, we have only $23 in cash on hand.We anticipate that we will require approximately $500,000 in order to fully implement our business plan in the next twelve months. Our revenues are not sufficient to cover our business operations at their current or expanded levels, and we may need to obtain additional debt or equity financing. We do not currently have any arrangements in place to secure such financing, and there is no guarantee that we will be able to obtain financing should it be required. In connection with raising this additional capital, we would incur appropriate accounting and legal fees. Should our revenues be sufficient to cover the costs of any such expansion, we will not seek additional financing. Cash Flows from Operating Activities Net cash used for operating activities was $86,256 for the year ended December 31, 2010.By comparison, operating activities used net cash of $271,930 for the year ended December 31, 2009. Off Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our investors. Going Concern Our financial statements have been prepared on a going concern basis, which assumes that we will continue to realize our assets and discharge our liabilities in the normal course of business. During the twelve months ended December 31, 2010, we generated a net loss of $854,877 and ended the period with a working capital deficit of $644,973.These circumstances have raised a substantial doubt about our ability to continue as a going concern.Management’s plans for our continuation as a going concern are dependent upon the continuing attainment of profitable operations, our ability to extend payment of management and license fees payable to Burshan, LLC, a related party, and our ability to raise equity or debt financing if and when needed. Our financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. The success of our business plan during the next 12 months and beyond is contingent upon us generating sufficient revenue to cover our costs of operations, or upon us obtaining additional financing. Should our revenues be less than anticipated or our expenses are greater than anticipated, then we may need to delay payment of management and license fees to a related party and/or seek to obtain business capital through the use of private equity fundraising or shareholders loans. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. Similarly, there can be no assurance that we will be able to generate sufficient revenue to cover the costs of our business operations. 12 Table of Contents Item 8.Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Reports of Independent Registered Public Accounting Firm F-3 Balance Sheets as of December 31, 2010 and 2009 F-4 Statements of Operations for the years ended December 31, 2010 and 2009 F-5 Statements of Cash Flows for the years ended December 31, 2010 and 2009 F-6 Statement of Stockholders’ Deficit for the years ended December 31, 2010 and 2009 F-7 Notes to Financial Statements 13 Table of Contents Report of Independent Registered Public Accounting Firm To the Shareholders, Audit Committee and Board of Directors PrismOne Group, Inc. Orlando, Florida We have audited the accompanying balance sheet of PrismOne Group, Inc. as of December 31, 2010, and the related statement of operations, stockholders' deficit and cash flow for the year then ended.These financial statements are the responsibility of the company's management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of PrismOne Group, Inc. as of December 31, 2009 were audited by other auditors whose report dated May 13, 2010 expressed an unqualified opinion on those statements. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of PrismOne Group, Inc. as of December 31, 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the Unites States of America. The accompanying financial statements have been prepared assuming that the company will continue as a going concern.As discussed in Note 1 to the financial statements, the company has suffered recurring losses from operations and requires additional financing to continue in operation.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of the uncertainty. /s/M&K CPAS, PLLC Houston, Texas May 2, 2011 F-1 Table of Contents Report of Independent Registered Public Accounting Firm To The Board of Directors and Stockholders Prism One Group, Inc Winter Garden, Florida We have audited the accompanying balance sheets of Prism One Group, Inc as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on the financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Prism One Group, Inc. as of December 31, 2009 and 2008, and the results of their operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, Nevada May 13, 2010 F-2 Table of Contents PrismOne Group, Inc. Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash $
